DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicants preliminary amendment filed June 23, 2020 has been received and entered.  Claims 6, 8-10, 12, 14, 17, 20, 22-34, 36-40, 42-57, 59-71, 74-78, 80-86, 88-118, 120-130, 132-136 and 140-157 have been canceled.  Accordingly, claims 1-5, 7, 11, 13, 15-16, 19, 21, 35, 41, 58, 72-73, 79, 87, 119, 131, and 137-139 are pending in the instant application.
	NOTE:  Claim 18 has been omitted by Applicants, and is presumed to be canceled.  Clarification is requested, along with a new claim listing identifying the correct status of claim 18.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claim 139 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
	The specification lacks complete deposit information for the deposit of PTA-121157, it is not clear that host cells possessing the identical properties of PTA-121157 are known and publicly available or can be reproducibly isolated from nature without undue experimentation.
	Exact replication of a host cell is an unpredictable event.  Although applicant has provided a written description of a method for selecting the claimed cell, this method will not necessarily reproduce host cells which are chemically and structurally identical to those claimed. Undue experimentation would be required to screen all of the possible species to obtain the claimed host cells.
	Because one skilled in the art could not be assured of the ability to practice the invention as claimed in the absence of the availability of the PTA 121157 host cells a suitable deposit for patent purposes, evidence of public availability of the PTA 121157 host cells or evidence of the reproducibility without undue experimentation is required.
	If the deposit has been made under the provisions of the Budapest Treaty, filing 
	If the deposits have not been made under the provisions of the Budapest Treaty, then in order to certify that the deposits comply with the criteria set forth in 37 CFR §1.801-1.809, assurances regarding availability and permanency of deposits are required.  Such assurance may be in the form of an affidavit or declaration by applicants or assignees or in the form of a statement by an attorney of record who has the authority and control over the conditions of deposit over his or her signature and registration number averring:
	(a) during the pendency of this application, access to the deposits will be afforded to the Commissioner upon request;

	(b) all restrictions upon the availability to the public of the deposited biological material will be irrevocably removed upon the granting of a patent on this application;


	
	(d) the deposits will be replaced if they should become nonviable or non-replicable.
	
	In addition, a deposit of biological material that is capable of self-replication either directly or indirectly must be viable at the time of deposit and during the term of deposit.  Viability may be tested by the depository.  The test must conclude only that the deposited material is capable of reproduction.  A viability statement for each deposit of a biological material not made under the Budapest Treaty must be filed in the application and must contain:
	1) The name and address of the depository;
	2) The name and address of the depositor;
	3) The date of deposit;
	4) The identity of the deposit and the accession number given by the depository;
	5) The date of the viability test;
	6) The procedures used to obtain a sample if the test is not done by the depository; and 
	7) A statement that the deposit is capable of reproduction.

	 As a possible means for completing the record, applicant may submit a copy of the contract with the depository for deposit and maintenance of each deposit.
	If the deposit was made after the effective filing date of the application for patent in the United States, a verified statement is required from a person in a position to corroborate that the cell line described in the specification as filed is the same as that deposited in the depository.  Corroboration may take the form of a showing of a chain of custody from applicant to the depository coupled with corroboration that the deposit is identical to the biological material described in the specification and in the applicant's possession at the time the application was filed.
	Applicant's attention is directed to In re Lundack, 773 F.2d. 1216, 227 USPQ 90 (CAFC 1985) and 37 CFR §1.801-1.809 for further information concerning deposit 

2.	Regarding claim 119, the phrase "e.g./for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-5, 7, 11, 13, 15-16, 19, 21, 35, 41, 58, 72-73, 79, 119, 131, and 137-139 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Whitlock et al.
	The claims are drawn to a method of preventing biofilm formation on a surface, comprising:  administering to the surface an effective amount of a preparation comprising ammonia oxidizing microorganisms (AOM), thereby preventing formation of the biofilm.
	Whitlock et al (WO 2015/160911) disclose of compositions of N. eutropha bacteria for topical administration.  (See pages 14-15).  Whitlock et al further disclose of treating infection in a diabetic foot ulcer.  (See page 19).  Whitlock et al further disclose of combination therapy including antibiotics, as well as bacteria which are resistant to 11 CFU.  (See page 15).  Whitlock et al further disclose of ammonia oxidizing microorganisms which are N. eutropha D23 having ATCC accession number PTA-121157.  (See page 34).
It is noted that Whitlock et al do not report that the biofilm is dispersed or degraded by at least about 20%.  However, a composition and its properties are inseparable. Therefore, if the prior art teaches the identical composition, (composition of ammonia oxidizing microorganisms) the properties applicant discloses and/or claims (biofilm dispersed or degraded by at least about 20%) are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
  	Accordingly, Whitlock et al disclose of each and every limitation of the instantly filed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-5, 7, 11, 13, 15-16, 19, 21, 35, 41, 58, 72-73, 79, 87, 119, 131, and 137-139 are rejected under 35 U.S.C. 103 as being unpatentable over Whitlock et al in view of Lopez-Belmonte Encina et al.
	The claims are drawn to a method of preventing biofilm formation on a surface, comprising:  administering to the surface an effective amount of a preparation comprising ammonia oxidizing microorganisms (AOM), thereby preventing formation of the biofilm, and further comprising an anti-inflammatory agent.
	The teachings of Whitlock et al are set forth above.
	Whitlock et al do not teach of anti-inflammatory agents.
	Lopez-Belmonte Encina et al (US Publication 2011/0201572) teach that it was routine in the art to administer anti-inflammatory agents to treat diabetic foot ulcers.  (See paragraph 0010).
	Accordingly, it would have been prima facie obvious to have taken the composition as taught by Whitlock et al for treating diabetic foot ulcers and to have further incorporated an anti-inflammatory agent as taught by Lopez-Belmonte Encina et al given that both have been shown to be effective in treating diabetic foot ulcers.

 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark NAVARRO whose telephone number is (571)272-0861. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571 272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBERT M NAVARRO/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        January 1, 2022